Citation Nr: 1443499	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for residuals of scaphoid fracture, right wrist.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California, which granted service connection and assigned a 10 percent rating for residuals of scaphoid fracture, right wrist.

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is in the Veteran's Virtual VA file. 

This matter was remanded in April 2014, and there was substantial compliance with the directives regarding the increased rating claim.  During this remand, the Board determined that TDIU was raised and part of the Veteran's pending increased rating claim and accordingly listed the raised TDIU claim as an issue.  While the RO was instructed to furnish the Veteran with a 38 C.F.R. § 3.159(b) letter on the issue of entitlement to a TDIU, and there was substantial compliance with these instructions, as will be discussed below, a Supplemental Statement of the Case is still necessary. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

The Veteran's residuals of scaphoid fracture, right wrist has been manifested by limitation of motion without ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scaphoid fracture, right wrist have not been met or approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.14, 4.25, 4.40, 4.45, 4,59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in April 2104 for a new VA examination and notification of how to substantiate a TDIU claim.  As a result of the remand, the AMC/RO sent the Veteran a TDIU notification letter in July 2014, provided him an examination in July 2014 for his wrist, and readjudicated the increased rating claim in an August 2014 Supplemental Statement of the Case.  Thus there has been substantial compliance with the increased rating claim Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 2005, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection was subsequently granted for the residuals of scaphoid fracture right wrist, and the Veteran appealed the initial 10 percent rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, in January 2007, notice was provided regarding the type of evidence needed to substantiate the increased initial rating claim for the wrist disability, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claim in July 2014 in accordance with the April 2014 Board Remand, as well as in February 2007.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The Board finds the examinations to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran testified before the undersigned Veterans Law Judge in February 2014.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran stated that he could no longer twist open items such as jars or bottle tops, and he had to carry most items in his left hand, and that he could no longer use tools or handwrite items such as checks.  Following the Board hearing, the case was remanded in order to afford the Veteran another VA examination.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Analysis- Increased Rating Right Wrist

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of whether "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

Here, the Veteran's right wrist disability is currently rated under Diagnostic Code 5215 for limitation of motion. 

Under Diagnostic Code 5215, for limitation of the wrist, a maximum 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion, which is the case here.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013). 

In October 2005, VA medical center (VAMC) imaging of the Veteran's wrist showed an impression of change consistent with remote trauma involving the radial stylus navicular.  The Veteran complained of increased wrist pain that was aggravated by physical activity.  The clinician noted the right wrist would become swollen with limited range of motion and that the Veteran did not find ibuprofen effective.  

In May 2006, the Veteran was tested and shown to have dorsiflexion to 15 degrees actively before pain limitation and flexion to 15 degrees before pain limitation.  

In June 2006, the Veteran reported at the VAMC that he had trouble lifting, using tools, carrying his lunchbox, writing, typing, and using gym equipment.  His range of motion was 35 degrees extension, 40 degrees flexion, 10 degrees radial deviation, and 5 degrees ulnar deviation.  

In September 2006, the Veteran was seen at the VAMC with limited motion and pain in the wrist.  An orthopedic surgeon noted that the nature of his right wrist condition was that he would eventually need a wrist fusion.  

The Veteran was seen for a VA examination in February 2007.  The examiner noted for range of motion that dorsiflexion was to 30 degrees, palmer flexion was to 35 degrees, radial deviation was to 15 degrees, and ulnar deviation was to 20 degrees.  He demonstrated increased pain during active, passive, and repetitive use and the examiner noted weakened movements, excessive fatigability, and incoordination as a result of pain, with a DeLuca factor of 20 degrees.  

In March 2008, the Veteran was seen at the VAMC and complained that his wrist was getting worse.  

The Veteran and his wife submitted lay statements in December 2008 describing the types of symptoms he experienced on a daily basis, in which they contended that his symptoms had worsened in severity over the years.  

In February 2010, the Veteran was seen at the VAMC.  His wrist extension was to 41 degrees; flexion was to 40 degrees.  Radial deviation was to 15 degrees and ulnar deviation was to 21 degrees.  

In January 2012, the Veteran reported at the VAMC that he had been doing well until September 2011 when he tweaked his wrist while pushing a shopping cart.  The Veteran stated that over time the pain improved and there was no numbness, weakness or tingling. 

In July 2013, imaging of the Veterans' wrist showed an old fracture deformity of the right scaphoid bone and degenerative changes of the carpal bone.  Secondary osteoarthritis of the radiocarpal and intercarapal joints were noted as well.

At his February 2014 hearing, the Veteran testified that his right wrist disability had worsened since his statements made in 2008.  He stated that he could no longer twist open items such as jars or bottle tops, and he had to carry most items in his left hand, and that he could no longer use tools or handwrite items such as checks.  The Veteran also stated that he had to quit his job as a civil servant because he was unable to type or lift automotive parts as required for the job.  

In February 2014, the Veteran reported at the VAMC that his pain has been slowly worsening and would flare up with overuse of his right wrist.  The Veteran reported ibuprofen gave him minimal relief.  The examiner noted his range of motion was limited by pain.  

In July 2014, the Veteran was seen for a VA examination for the purposes of assessing the severity of his current right wrist disability.  The Veteran reported that his wrist condition had progressively become worse.  Specifically, he has had pain on a constant basis which he described as a throbbing sensation, located mostly around the radial aspect of his right wrist, but generalized when aggravated.  The examiner also noted that he was also was diagnosed with carpal tunnel syndrome of the right wrist in 2009 for which he uses a wrist immobilizer brace on an as needed basis.  The Veteran endorsed intermittent activity related numbness sensation of his right thumb and pointer finger during the day which is activity related.  The Veteran additionally complained that his right hand would become numb at night which often wakes him from sleep.

Upon examination, palmar flexion ended at 30 degrees and pain objectively started at 30 degrees.  Dorsiflexion ended at 20 degrees and pain objectively started at 20 degrees.  The Veteran was able to perform repetitive use testing, after which palmer flexion ended at 30 degrees, and dorsiflexion ended at 20 degrees.  The Veteran also presented with less movement than normal, excess fatigability, and pain on movement.  The Veteran also presented with localized tenderness or pain on palpation of the joints/soft tissue.  The examiner specifically noted that the Veteran displayed no anklyosis in his right wrist.  

Clinical records reflect that the Veteran complained of pain and discomfort that affected his right wrist function, which was demonstrated on evaluation.  The 10 percent rating already assigned to the right wrist disability is based on a clinical finding of characteristic pain on motion and limitation of motion with radiographic evidence of degenerative arthritic changes of the right wrist under Diagnostic Code 5010 for traumatic arthritis, which can be used when limitation of motion of specific joints involved is noncompensable under the appropriate diagnosis code, which in this case is Diagnostic Code 5215.  Objectively, the Veteran's limitation of motion of his right wrist throughout the pendency of the claim has not been more severe than one reading of limitation to 15 degrees of dorsiflexion, and 15 degrees of palmar flexion.  A higher rating under this code is not warranted as the Veteran is already receiving the maximum rating available under Diagnostic Code 5215.

The Board will now consider other codes which may result in a higher disability rating.  Diagnostic Code 5214 provides higher ratings for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The July 2014 VA examination report specifically noted that the Veteran did not have ankylosis of the wrist.  Additionally, throughout the period on appeal, he has demonstrated dorsiflexion, palmar flexion, radial deviation, and ulnar deviation, and none of the treatment records or examinations denote ankyloses at any point in time.  As the Veteran retains range of motion, the Board may not rate the right wrist disability as ankylosis under Diagnostic Code 5214.  Consequently, an increased rating above 10 percent is not warranted for pain and limitation of motion caused by the Veteran's service-connected right wrist disability.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  Most recently, the July 2014 VA examination report reflected that there was no additional limitation in range of motion following repetitive testing, but there was functional loss/impairment which included less movement than normal, excess fatigability, and pain.  In any case, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-97 (Dec. 12, 1997).

Additionally, the Board notes that the Veteran has been diagnosed with right carpal tunnel syndrome, for which the Veteran is already service-connected, and for which he receives a separate rating.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  At no point during the appeal has ankylosis been present.  

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., pain, including upon repetitive motion, due to pain, and the inability to perform certain tasks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the July 2014 examination probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale, including objective clinical findings that took into account the Veteran's complaints of pain, and which are necessary to objectively determine the appropriate diagnostic code rating.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Hence, the Board concludes that the objective clinical findings outweigh the Veteran's lay assertions that an evaluation of greater than 10 percent is warranted, since the Veteran is already at the maximum allowable rating for Diagnostic Code 5215, and ankylosis is not shown.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of right wrist disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right wrist disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's wrist symptoms are manifested by pain and limitation of motion, but not ankylosis.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Codes 5010 and 5215. 

In sum, the Board finds that a comparison of the Veteran's wrist with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was granted service connection for a right wrist scar, and has been assigned a ten percent rating in an August 2014 Rating Decision.  He was also assigned at 10 percent rating for carpal tunnel syndrome in a May 2013 Rating Decision.  The Veteran has at no point since those decisions indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected scar and carpal tunnel syndrome result in further disability when looked at in combination with his service-connected residuals of right scaphoid fracture.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's residuals of right scaphoid fracture.  38 C.F.R. § 4.71a, Diagnostic Code 7215.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of scaphoid fracture, right wrist is denied.


REMAND

In the April 2014 remand, the Board decided that a TDIU claim was part of the Veteran's pending increased rating claim and accordingly listed the raised TDIU claim as an issue.  While the AMC/RO was instructed to furnish the Veteran with a 38 C.F.R. § 3.159(b) letter on the issue of entitlement to a TDIU, and while there was substantial compliance with these instructions in July 2014, no Supplemental Statement of the Case was issued afterwards.  

The RO has not yet issued a Supplemental Statement of the Case (SSOC) as to the issue of entitlement to TDIU.  The failure to issue a Supplemental Statement of the Case is a procedural defect requiring a remand.  As such, VA is now required to send the Veteran an SSOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. § 19.31 (2013).  

Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the Veteran and his representative on TDIU as required by 38 C.F.R. § 19.31 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


